 In the Matter of SKF INDUSTRIES,INC.,andINTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS, LOCAL UNIONS Nos. 98 AND 380,A.F.L.In the Matter of SKF INDUSTRIES,INC.andINTERNATIONAL ASSOCIA-TION OF MACHINISTS DISTRICT LODGENo.1'In the Matter of SKF INDUSTRIES,INC.andUNITED STEELWORKERSOF AMERICAIn the Matter of SKF INDUSTRIES,INC.andUNITED ELECTRICAL,RADIO&MACHINE WORKERS OF AMERICACasesNos. 4-R-1141, 4-R-1171, 4-R-1192 and 4-R-1009 respec-tively.-Decided November 13, 1943Mr. Walter Gordon Merritt,of New York City, for theCompany.Mr. J. T. Rogan,of Philadelphia, Pa., andMr. Clayton Smith,ofMorristown,Pa., for the I. B. E. W.Mr. William DameronandMr. Joseph Greenwood,of, Philadelphia,Pa., forthe I. A. M.Mr. M. H. Goldstein,of Philadelphia, Pa., for the USA.Mr. David Scribnerof New York City, andMr. Saul Waldbaum,ofPhiladelphia, Pa., for the UE.Mr. J. F. HippelandMr. F. E. Hann, Jr.,of Philadelphia, Pa.,for,the Association.Miss Melvern R. IKrelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by International Brotherhood of Electri-calWorkers, Local Unions Nos. 98 and 380, AFL, herein called theIBEW, International Association of Machinists District Lodge No. 1,herein called the IAM, United Steelworkers of America, herein calledthe USA, and United Electrical, Radio & Machine Workers of Amer-ica, herein called the UE, alleging that questions affecting commercehad arisen concerning the representation of employees of SKF In-53 N. L. R. B., No. 109.608 SKF fINDUSTRIES', INC.609dustries, Inc., Philadelphia, Pennsylvania, herein called the Company,the National Labor Relations Board consolidated the cases and pro-vided for an appropriate hearing upon due notice before WilliamStrong, Trial Examiner. Said hearing was held at Philadelphia,Pennsylvania, on October 7, 1943.The Company, the IBEW, theTAM, the USA, the UE, and SKF Employees' Association, hereincalled the Association, appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYSKF Industries, Inc., a corporation, is engaged in the productionand sale of ball and roller bearings and other minor products. Itssales annually exceed $35,000,000, of which over 75 percent is shippedto the Company from points outside the Commonwealth of Penn-sylvania.The Company purchases raw materials valued in excess of$8,000,000, annually, of which over 60 percent is shipped to the Com-pany from points outside the Commonwealth of Pennsylvania.TheCompany's principal office is located on Front Street and Erie Avenue,Philadelphia, Pennsylvania, and three of its plants are in that im-mediate locality.The fourth plant is in the township of East Gwy-nedd, Montgomery County, Pennsylvania, approximately 20 milesfrom the other plants.The Company concedes that it is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers, Local UnionsNos. 98 and 380, and International Association of Machinists DistrictLodge No. 1, are labor organizations affiliated with the American Fed-eration of Labor, admitting to membership employees of the Company.United Steelworkers of America and United Electrical, Radio &Machine Workers of America are labor organizations affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.SKF Employees' Association is an unaffiliated labor organization,admitting to membership employees of'the Company. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTIONSCONCF.RNINC RFPRESF:NTATIO:.The Company stipulated at the hearing that on various.dates pre-ceding the filing of the petitions herein, each of the petitioners re-quested the Company to recognize and bargain with it, and thatthe Company then ref used and still refuses to bargain with petition-ers.In May 1937, and again in December 1941, the Company and theAssociation entered into a contract under which the Company recog-nized the Association as the exclusive bargaining agent, of all of, itsemployees in plants 1 and 2.1 The 1941 contract expired on June .3,0,1943, and negotiations for a new contract were begun prior to that,date.A new contract was executed on June 23, 1943, and was ratifiedby the Association sometime in July 1943.Prior to June 28, 1943,the Company was notified by the, TAM and the UE of their respectivemembership and majority representation claims.The IBEW filedits petition on May 28, 1943, and the USA notified the Company onJune 30, 1943, of its claim.The association urges the contract as abar to a determination of representatives.However, since the Com-pany was informed of the representation claims of the petitionersherein prior to the ratification of the contract in July, we find thatthe contract is not a bar to a determination of representatives at thistime.Statements of a Field Examiner of the Board introduced in evidenceat and subsequent to the hearing, indicate that the IAM, the UE, theUSA, and the IBEW represent a substantial number of the Company's employees in the unit each contends is appropriate.21Plants 3 and 4 were not in existence in December 1941.'As those plants came intobeing, the terms of the contract were extended to apply to them.2The Field Examiner reported that the IBEW presented 44 authorization cards, bearingapparently genuine signatures,of which 36 are the names of persons whose names appearon the Company's active personnel file of July31, 1943,which contains the names of 42employees in the unit alleged by the IBEW as appropriate.Thirty-four cards are datedbetween January 1 and August 1, 1943, and 2 are undated.At thehearing, the Companystated thatthere were approximately 60 electrical maintenance workers then employedThe USA presented 1,562 authorization cards, bearing apparently genuine signatures, ofwhich 1,177are the names of persons whose names appear on the Company's active per-sonnel fileof July 31, 1943,which contains the names of approximately 4,327 employeesin the unit allegedby the USAas appropriate.Of the 1,177cards,2 are datedIn 1941,55 between January 1 and December 31, 1942, 989 between January.1 and August 1, 1943,and 131 are undated. Subsequent to the hearing the USA submitted 424 additional cards,hearing apparently genuine signatures,of which 360 are the names of persons whose namesappear onthe Company's active personnel file of July,31, 1943.The 360 cards are datedin August and September 1943No check was made for duplications of the 360 cards asagainst the1,177',iThe IAM submitted1,215authorization cards, bearing apparently genuine signatures, pfwhich 635 are names of persons whose names appear on the Company's active personnelfile of July 31, 194:1,which contains the names'of uppioximately 4.327,employees In the unitalleged by theIA-,NI as appropriate.Of the 625 cards,1 was dated In 1941,,70 betn,jenJanuary 1 and December 31, 1942, 482 between January1,and August1,1943,and 8lundatedThe UE submitted 776 authorization cards, bearing apparently genuine signatures, allof which bear the names of persons whose names are on the Company's active personnel SXF INDUSPRJES, INC.611We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATEUNITS; THE DETERMINATION OF REPRESENTATIVESWith regard to the- specific unit categories, the USA, the IAM, theUE, and the Association are in general agreement that all produc-tion and maintenance employees paid on an hourly and piece-workbasis, but excluding office, clerical employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectivelyrecommend suchaction, should comprise an appropriate unit.How-ever, the USA, the IAM, and the UE would exclude guards; theAssociation would include them.The USA would also exclude labora-tory employees, part-time employees paid on an hourly basis whowould be hourly paid were they on full time, and set-up men; theIAM, the UE, and the Association would include them. The IBEWcontends that the electrical maintenance employees should constitutea separate appropriate unit, whereas the USA, the IAM, the UE, andthe Association would include them in the production and mainte-nance group.The Company maintains four plants, three in Philadelphia and thefourth inEastGwynedd, Pennsylvania.The USA and the IAMcontend that plants 1, 2, and 3 constitute a single appropriate unit;the UE contends that plant 4 constitutes a separate appropriate unit.The Association and the Company contend that the four plants con-stitute a single appropriate unit.The IBEW contends that its unitshould comprise the electrical maintenance employees of all fourplants.Plants 1, 2, and 3, are situated adjacent to each other inPhiladelphia, Pennsylvania; plant 4 is located approximately 20miles from the other three plants.Plants 1, 2, and 3, are operatedadministratively as an integrated group.Plant 4, on the other hand,is leased by the Company from the Defense Plant Corporation, andmaintainsseparate pay rolls and personnel records, anda separatehiring office.Due to transportation problems, the hours of workdiffer as between plant 4 and the other plants. The majority of theemployees in plant 4 are recruited from that area. Company repre-sentatives in plant 4 are vested, except in doubtfulcases,with soleauthority to discharge employees.There is also maintained in plant,file of July 31, 1943, which contains the names of approximately 1,532 employees in theunit the UE alleges as appropriate.Of the 776, cards,15 are dated between July 1 andDecember 31, 1942,595 between January 1 and August 1, 1943, and 75 were undatedAt the hearing the Association's secretary testified that that Association represented5,026 of the Company's employees:2,962 at plant 1;1,048 at plants 2 and 3; and 1,016 atplant 4. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARD4 a separate beneficial association. In view of the foregoing, we areof the opinion, and find, that plants 1, 2, and 3 together, and plant 4,constitute separate appropriate units.As heretofore stated, conflicts have arisen as to certain specific cate-gories of employees, whom some of the parties would include, andothers would exclude, from the proposed units.Plant-protection employees or guards:The Association seeks tohave these employees included within the production and maintenancegroup, while the other organizations desire their exclusion.Theseemployees are militarized, and in accordance with our usual practice,we shall exclude them from the production and maintenace groups.'Laboratory employees:The USA seeks to exclude the five laboratoryemployees employed by the Company.Three perform tests and twodo mechanical work.None has highly specialized knowledge, andall are hourly paid.We are of the opinion that these employees shouldbe included in the production and maintenance groups, we shall includethem.Part-time employees:There are approximately 115 part-time em-ployees paid on an hourly basis, who would be hourly paid were theyon full time.They consist of persons who regularly work approxi-mately 3 hours between shifts and on Saturdays.We find that theseemployees are regular part-time employees and, according to our usualpractice, we shall include them.4Set-up men:The Company employes in excess of 150 set-up menwho are hourly paid and perform the usual functions of set-up men.They have, at the present time, from 6 to 10 employees under them.They have no authority to hire, discharge or discipline, and have beenincluded in past bargaining units.We conclude that these employeesdo not possess sufficient supervisory authority to warrant their ex-clusion; we shall include them.Leaders:All parties agree to the inclusion of leaders. It appearsthat they usually instruct employees and direct the flow of work intheir respective groups.The record, however, is not sufficientlydefinite as to the authority exercised by these leaders to permit a de-termination of their supervisory status.We shall therefore excludeor include them according to whether or not they fall within the, cus-tomary definition of supervisory employees set forth below.As above stated, the IBEW seeks a unit consisting of electrical main-tenance employees at all four plants.The Company employs various9 SeeMatter of Dravo Corporation,52 N LR. B 322.Matter of Southwestern Bell Telephone Company, or Mrs. Viola Berthold,Agent,50 N. L.R. B. 702;MatterofH. W. Byron, V. J. Byron, J.W. Byron,, and S. T. Byron,Partners trading and doing businessasThe Mercerburg Tannery,49 N. L. R. B. 283.Part-time employees who would,if employed full time,be on a salaried basis were excludedby agreement of the parties. SKF ffND,USTRIES, INC.613types of maintenance employees, of whom the electrical maintenanceemployees constitute a part.These employees engage in duties nor-mally associated with employees in that category.We have innumerousinstances stated that employees similar to the foregoingcomprise traditional craft groups and as such may constitute separateappropriate units.5On the other hand, they may well fall within theunits of production and maintenance employees sought by the Com-pany and other unions herein.Under all the circumstances we areof the opinion that our determination of the unit issue with respect tothese employees should depend in part upon the desires of the em-ployees themselves to be expressed at the self-determination electionshereinafter directed among such employees.We shall consequentlymake no final determination of the units with respect to these em-ployees, or the production and maintenance employees, at this time,but shall defer our determination pending the results of the electionshereinafter directed.We shall direct that separate elections by secret ballot be heldamong the employees of the Company within each of the groups listedbelow who were employed during the pay-roll period immediately pre-ceding the date of the Direction of Elections herein, subject to thelimitations and additions set forth in the Direction.There shall beexcluded from each of such voting groups, in addition to othersspecifically mentioned herein, all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action.Therespective voting groups shall be as follows :(1)All production and maintenance employees paid on an hourlyand piece-work basis in plants 1, 2, and 3 of the Company, includinglaboratory employees, part-time employees paid on an hourly basiswho would be hourly paid were they on full time, and set-up men, butexcluding guards, office clerical employees, and all electrical main-tenanceemployees, to determine whether they desire to be representedby the USA, or by the IAM, or by the Association or by none;(2)All production and maintenance employees paid on an hourlyand piece-work basis in plant 4 of the Company, including laboratoryemployees, part-time employees paid on an hourly basis who would behourly paid were they on full time, and set-up men, but excludingguards, office clerical employees, and all electrical maintenance em-ployees, to determine whether they desire to be represented by the UE,or by the Association, or by neither;(3)All electrical maintenance employees in plants 1, 2, and 3 ofthe Company, to determine whether they desire to be represented bys SeeMatter ofMarshall Field&Company,36N. L. R. B. 748;Matterof Phelps DodgeCorporation, etc.,34 N. L.It.B. 846, and cases cited therein. 614 , DECISIONSOF NATIONALLABOR RELATIONS BOARDthe USA, or by the TAM, or by the Association, or by the IBEW,6or by none;(4)All electrical maintenance employees in plant 4 of the Companyto determine Whether they desire to be represented by the UE; or bythe Association, or by the IBEW, or by none.As stated above, there will be no final determination of the ap=proptiate units pending the results of the elections hereinabovedirected.DIRECTION OF ELECTIONSBy 'virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tion's Board Rules and Regulations-Series 2, as amended; it is herebyDmEcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with SKF Industries,Inc.,Philadelphia, Pennsylvania, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe following employees who were employed by the Company duringthe pay-roll period immediately preceding the date of this Directionof Elections, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, andexcluding also all supervisory employee's with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action :(1)All production and maintenance employees paid on an hourlyand piece-work basis in plants 1, 2, and 3, including laboratory em-ployees, part-time employees paid on an hourlybasiswho would behourly paid were they on full time, and set-up men', but excludingguards, office clerical employees, and all electrical maintenance em-ployees, to determine whether they desire to be represented by UnitedSteelworkers of America, or by International Association of Machin-9The IBEW requests that Local 98 be designated on the ballot in the election to tieconducted among the employees in plants 1, 2, and 3; and Local 380, among the employeesin plant 4.The request is hereby granted. SKF INDUSTRIES, INC.615istsDistrict Lodge No. 1, or by SKF Employees' Association, forthe purposes of collective bargaining, or by none;(2)All production and maintenance employees paid on an hourlyand piece-work basis in plant 4, including laboratory employees, part-time employees paid on an hourly basis who would be hourly paidwere they on full time, and set-up men, but excluding guards, officeclerical employees, and all electrical maintenance employees, to de-termine whether they desire to be represented by United Electrical,Radio & Machine Workers of America, or by SKF Employees' As-sociation, for the purposes of collective bargaining, or by neither;(3)All electrical maintenance employees in plants 1, 2, and 3, todetermine whether they desire to be represented by United Steel-workers of America, or by International Association of MachinistsDistrict Lodge No. 1, or by SKF Employees' Association, or by Inter-national Brotherhood of ElectricalWorkers, Local Union No. 98,A. F. L., for the purposes of collective bargaining, or by none;(4)All electrical maintenance employees in plant 4 to determinewhether they desire to be represented by United Electrical, Radio &Machine Workers of America, or by SKF Employees' Association,or by International Brotherhood of Electrical Workers, Local UnionNo. 380, A. F. L., for the purposes of collective bargaining, or by none.